DETAILED ACTION

This Office Action is in response to the After Final response filed June 15, 2022. Claim(s) 1, 8, 9, 18, and 20 have been amended. Therefore, Claim(s) 1-20 is/are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claim(s) 1-20 is/are allowed.

The following is an examiner’s statement of reasons for allowance:

The prior art of record does not disclose or suggest either singly or in combination generating a trajectory profile associated with a client device comprising a history of geographical positions of the client device and duration of time that the client device remained at each of the geographical positions; based on the trajectory profile, determining, by a messaging application server, a geographical location associated with a client device; presenting a notification to a user of the client device to confirm the geographical location; identifying, by the messaging application server, a plurality of storage devices located in different geographical regions; computing, by the messaging application server, a plurality of distances comprising a distance between the geographical location associated the client device and each of the geographical regions of each of the plurality of storage devices; in response to receiving input that confirms the geographical location, selecting, by the messaging application server based on the computed plurality of distances, a first storage device of the plurality of storage devices that is in a geographical region that has a shortest distance to the geographical location associated with the client device that has been determined based on the trajectory profile, the input comprising a length of time the user intends to spend at the geographical location; and storing, by the messaging application server on the first storage device, data associated with a messaging application implemented on the client device.
For these reasons, the Examiner believes the limitations indicated above and in combination with the rest of the limitations are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M THIEU whose telephone number is (571)270-7475 and fax number is (571) 270-8475. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BENJAMIN M THIEU/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        7.5.2022